Citation Nr: 1516710	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  08-22 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  

This matter came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2007 rating decision, by the Montgomery, Alabama, Regional Office (RO), which denied the Veteran's claim of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  He perfected a timely appeal to that decision.  

On August 6, 2009, the Veteran appeared and offered testimony at a hearing before the undersigned Acting Veterans Law Judge, sitting at the RO.  A transcript of that hearing has been prepared and associated with the claims folder.  

In May 2010, the Board took jurisdiction of the issue of entitlement to a TDIU and remanded both the PTSD and TDIU issues for further evidentiary development.  By a rating action in June 2011, the RO increased the rating for the Veteran's service-connected PTSD from 30 percent to 50 percent, effective September 8, 2010.  A supplemental statement of the case (SSOC) was issued in June 2011.  

In an April 3, 2014 Decision/Remand, the Board denied the Veteran's claim for a rating in excess of 50 percent for PTSD; it otherwise remanded the issue of entitlement to a TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2014, the Board found that there was plausible evidence that the Veteran's service-connected disabilities caused unemployability, thus the Veteran's claim was to be submitted to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extraschedular consideration per 38 C.F.R. § 4.16(b).  See Bowling v. Principi, 15 Vet. App. 1 (2001); see also April 2014 Board Decision/Remand, VBMS entry 04/03/2014.  

In October 2014, a Memorandum was prepared by A.B.L. which stated the following:

The totality of the evidence of record does not show that the Veteran would be unemployable in all environments solely due to service-connected disabilities.

--

In conclusion, the objective evidence of record does not demonstrate that the Veteran's service-connected disabilities would significantly impacts [sic] employment since he could not work in his environments.

In November 2014, a Supplemental Statement of the Case (SSOC) was issued which continued the denial of entitlement to a TDIU.  The SSOC was prepared by A.B.L who is a Decision Review Officer with the Montgomery RO.  

Thus, it is apparent that the Veteran's claim was not referred to the Under Secretary for Benefits or to the Director, C&P Service for extraschedular consideration.  Thus, remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's TDIU claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for extraschedular consideration per 38 C.F.R. § 4.16(b).  

2.  If the benefit sought on appeal is not granted, the Veteran shall be issued a SSOC, which shall include all pertinent laws and regulations.  The Veteran must be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




